Petition for writ of certiorari to review the opinion of the Court of Appeals in Department of Industrial Relations v. William M. Drummond, 1 So.2d 395.
Upon consideration of this cause the conclusion is reached that the majority opinion of the Court of Appeals written by Judge Simpson correctly interprets the Act in question, Gen. Acts 1935, p. 950, as applicable to the facts therein stated, and that no further discussion is here necessary.
The writ will accordingly be here denied.
Writ denied.
All Justices concur, except KNIGHT, J., not sitting.